Citation Nr: 0314626	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1992 to April 1995.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1995 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) and Insurance Center of the Department 
of Veterans Affairs (VA).  In November 2000, the veteran 
testified at a Travel Board hearing before the undersigned.  
A copy of the transcript of that hearing is of record.  In 
March 2001, the Board remanded the case to the RO for 
additional development.


REMAND

During the course of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107(2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VA regulations 
have also been revised to implement the statutory changes.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The evidence in this 
case shows that subsequent to a March 2001 remand order the 
RO provided the veteran a VA examination, including extensive 
tests and studies.  A March 2003 examination addendum noted 
the veteran had failed to report for additional, scheduled 
studies, but that an adequate medical opinion could be 
provided with the additional testing.  The March 2003 
addendum also noted that in approximately February 2003 the 
veteran was examined by a gastroenterologist (Dr. Grier).  
The report of this evaluation is not of record.  Therefore, 
the Board finds additional development is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
any medical reports associated with a 
gastroenterology evaluation by Dr. Grier 
(identified in the March 2003 VA 
examination addendum report) in 
approximately February 2003.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the requisite period of time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


